 In the Matter Of MOSHER STEEL COMPANY, EMPLOYERandUNITEDSTEELWORKERS OF AMERICA, C. I. 0., PETITIONERCase No. 16-RC-440.-Decided January 17,1950DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, a hearing was held before Charles Y.Latimer, hearing officer.The hearing officer's rulings made at thehearing are free from prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman Herzog and MembersHouston and Reynolds].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe National Labor Relations Act.2.The Petitioner is a labor organization claiming to represent cer-tainemployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section9 (c) and Section 2 (6) and (7) of the Act.4.The appropriate unit :The Petitioner, and the Employer agree that an appropriate unitshould consist of all production and maintenance employees at theEmployer's Dallas, Texas, plant, excluding office clerical employees,professional employees, guards, and supervisors.The Employer con-tends, however, contrary to the Petitioner, that individuals classifiedas subforemen and gang leaders should be excluded from the unit assupervisors, and that employees of its John Deere plow departmentshould be excluded as temporary employees.The Alleged SupervisorsThere are approximately 200 production and maintenance em-ployees at the plant, of whom 15 are classified as subforemen or gang88 NLRB No. 35.173 174DECISIONS OF NATIONAL LABOR RELATIONS BOARDleaders.Seven of these individuals work in the structural depart-ment and the ornamental and miscellaneous department, the 2 largest-departments in the plant, under the direction of the foremen of their-respective departments.They direct the operations of the employees-working with them, on the basis of their experience and superior skill,.but spend the greater part of their time doing manual work similar-to that done by the other employees.The remaining subforemen andthe 2 gang leaders work in the 5 departments of the plant which are notheaded by foremen 1 and report directly to the plant superintendent.These subforemen spend less of their time in manual labor than do,the subforemen in the structural and ornamental and miscellaneous.departments.The 2 gang leaders, however, are engaged in manualwork almost constantly.All the subforemen and gang leaders are hourly paid and receive 10,to 20 cents an hour more than the employees working with them.Theydo not have authority to hire or discharge employees or effectivelyto recommend any action with respect to the status of other employees..Moreover, the subforemen and gang leaders were included in a pro-duction and maintenance unit certified by the Board as a result of a.consent election held in 1943, and were bargained for as part of suchunit.It does not appear that their duties and responsibilities havechanged since 1943.Accordingly, we find that the subforenien andgang leaders are not supervisors within the meaning of the Act, andshall include them in the unit.The John Deere Plow DepartmentThe John Deere plow department is the only department at theEmployer's plant which is not engaged in the fabrication of structuralsteel.This department was established in November 1947, pursuantto a 1-year contract between the Employer and John Deere PlowWorks, providing that the Employer would manufacture parts forplows and that Deere would furnish the necessary raw materials, cast-ings, machinery, and equipment.At that time, Deere was negotiatingfor the purchase of a new plant in Des Moines, which it has sinceacquired.It was contemplated that, after the expiration of the con-tract,Deere would manufacture these parts itself at its Des Moinesplant.At the end of the year, however, Deere was unable to do soand the contract has been extended several times by supplementaryletters.1These departments are comparatively small,consisting of from 10 to 20 employees, MOSHER STEELCOMPANY175There are approximately 30 employees in this department, most of- whom were hired specifically for this work.2The Employer allegesthat they were hired on a temporary basis and that, when the workis completed, they will be laid off, as it cannot possibly absorb them initsmain plant.The Employer therefore contends that all employees-in the plow department, with the exception of those who have beentransferred from the main plant and will be retransferred, should beexcluded from the unit.The Employer introduced into the record a letter of October 10,1949, from John Deere Plow Works, stating that, at the expiration of-their current contract, it will no longer be necessary for the Employerto manufacture these parts. It is the Employer's position that, on-the basis of this letter, its work for Deere will be permanently termi-nated sometime between the first and fifteenth of January 1950. It.admitted, however, that, for the past year and a half, representatives.of Deere have been continuously advising the Employer that the workwould soon be terminated, but that orders have continued to come in.We therefore believe that this letter alone is insufficient to establishthat the Employer's plow department will soon be discontinued and-that the employees involved will be permanently laid off.The Em-ployer's expectations are too indefinite to warrant the exclusion of.employees of the plow department from the unit.Moreover, no elec-tion is likely to be held herein before January 15. If, as the Employerasserts, the production of plow parts is actually discontinued by thatdate, all employees in the plow department who will have been laid.off, without reasonable expectation of reemployment, will be regardedas having been permanently severed and will be ineligible to vote."We find that all production and maintenance employees 4 at theEmployer's Dallas, Texas, plant, excluding office clerical employees,professional employees, guards, and supervisors, as defined in the Act,,constitute a unit appropriate for the purposes of collective bargaining-within the meaning of Section 9 (b) of the Act.DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for the pur-poses of collective bargaining with the Employer, an election by secret2 Approximatelysix of these employeesweretransferred from other departments in theplant.2 SeeCorn Products Refining Company,87 NLRB 187;Sunshine Broadcasting Com-pany,83 NLRB 1244.* Including subforemen and gang leaders, and employeesof the John Deere plowdepartment. 176DECISIONS OF NATIONAL LABOR RELATIONS BOARDballot shall be conducted as early as possible, but not later than 30 daysfrom the date of this Direction, under the direction and supervisionof the Regional Director for the Region in which this case was heard,and subject to Sections 203.61 and 203.62 of National Labor RelationsBoard Rules and Regulations, among the employees in the unit foundappropriate in paragraph numbered 4, above, who were employedduring the payroll period immediately preceding the date of thisDirection of Election, including employees who did not work duringsaid payroll period because they were ill or on vacation or tempo-rarily laid off, but excluding those employees who have since quit orbeen discharged for cause and have not been rehired or reinstatedprior to the date of the election, and also excluding employees on strikewho are not entitled to reinstatement, to determine whether or notthey desire to be represented, for purposes of collective bargaining, byUnited Steelworkers of America, C. I. 0.